DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 11/24/2020 has been entered.
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach the limitations of claims 1 because through applicant’s comparison between Tomoda’s concave side and convex side coatings, a dE value of 9.8 was obtained, which would not be considered acceptable if the desire is to have the same color on both sides of the lens, and thus the reflectance cannot be considered to be substantially the same. Examiner respectfully disagrees.
Regarding applicant’s argument that the prior art fails to teach the limitations of claims 1 because through applicant’s comparison between Tomoda’s concave side and convex side coatings, a dE value of 9.8 was obtained, which would not be considered acceptable if the desire is to have the same color on both sides of the lens, and thus the reflectance cannot be considered to be substantially the same, Examiner notes that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this instance, the arguments are strongly directed towards color properties (at least [0045] of instant application), wherein the claim fails to recite such features. The claim has only positively recited reflectance properties to be substantially the same. As previously noted in the prosecution history, Tomoda’s Figures 11 and 12 ([0025-0026]) depict the reflectance characteristics of both antireflection films from 380 to 780 nm. Figures 11 and 12 depict the reflectance from 400 to 780 nm to be substantially the same between the antireflection film on the convex surface and the antireflection film on the concave surface, thus teaching the positively recited limitations of claim 4. Thus, Examiner maintains the prior art teaches the limitations of claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda et al. (2013/0222913, of record).

Regarding claim 4, Tomoda discloses a method for forming an optical article having anti-reflective properties (Figure 2)comprising: applying a hard-coating on a first (top 4, functional thin film, is formed on a first or top surface of 2, plastic base; [0033] 

Regarding claim 7, Tomoda discloses the method of claim 4 wherein the step of forming a second anti-reflective coating over the hard-coating of the second optical surface comprises applying a plurality of layers of zirconium dioxide (Table 5, Example 6 teach the first, third, and fifth layers on the concave surface are made of zirconium dioxide) wherein each layer of the plurality of layers of zirconium dioxide has a thickness less than 75 nanometers (Table 5, Example 6 teach the first, third, and fifth layers on the concave surface each less than 75 nm).

Regarding claim 9, Tomoda discloses the method of claim 4 wherein the step of forming a second anti-reflective coating over the hard-coating of the second optical surface comprises forming the second anti-reflective coating with a total of six layers of a high, mid, and/or low refractive index material (Table 5, Example 6 teach first through sixth layers on the concave surface; [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (2013/0222913, of record), in view of Borgharkar et al. (7,482,036, of record).

Regarding claim 5, Tomoda discloses the method of claim 4 but fails to teach wherein the step of applying a hard-coating on an optical surface of an optical article comprises applying a UV cured hard-coating over a concave second optical surface. Tomoda and Borgharkar are related because both teach a method for forming an optical article having anti-reflective properties.
Borgharkar discloses a method wherein the step of applying a hard-coating on an optical surface of an optical article comprises applying a UV cured hard-coating over a concave second optical surface (at least col 2 lines 1-4 teach a UV cured hard coating on the back side of a lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tomoda to incorporate the teachings of Borgharkar and provide applying a UV cured hard-coating over a concave second optical surface. Doing so would allow for a hard coating to be provided on the back surface without damaging coatings that exist on the front surface of the optical article.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (2013/0222913, of record), in view of Suzuki (2014/0211150, of record).

Regarding claim 6, Tomoda discloses the method of claim 4 wherein the step of forming a first anti-reflective coating over the hard-coating of the first optical surface comprises applying a layer of zirconium dioxide (Table 5, Example 6 teach the first, third, and fifth layers on the convex surface are made of zirconium dioxide).
Tomoda fails to teach the layer of zirconium dioxide has a thickness greater than 100 nanometers. Tomoda and Suzuki are related because both teach a method for forming an optical article having anti-reflective properties.
Suzuki discloses a method wherein the step of forming a first anti-reflective coating comprises applying a layer of zirconium dioxide having a thickness greater than 100 nanometers ([0045] teaches 5, antireflective layer, may be made of single or multiple layers including zirconium dioxide, and the thickness may be from 50 to 500 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tomoda to incorporate the teachings of Suzuki and provide the layer of zirconium dioxide to have a thickness greater than 100 nm. Doing so would allow for more desirable anti-reflection property to be observed by the optical article by providing a thicker high refractive index layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (2013/0222913, of record), in view of Yan et al. (2012/0019915, of record).


Yan discloses a method wherein the step of forming a second anti-reflective coating over the hard-coating of the second optical surface comprises forming the second anti-reflective coating to substantially resist crazing (Table 1, at least Examples 8-10 demonstrate AR-coated lenses that do not exhibit crazing; [0145]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tomoda to incorporate the general teachings of Yan and provide wherein the step of forming a second anti-reflective coating over the hard-coating of the second optical surface comprises forming the second anti-reflective coating to substantially resist crazing and consequently resist crazing when the second optical surface is exposed to a change in diopter of greater than 5 diopter due to a compressive force applied to the optical surface. Doing so would allow for a greater quality of optical article to be realized by manufacturing the article with desired optical quality and durability while maintaining cracking/crazing free layers.

Allowable Subject Matter
Claims 10-14, 16, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest wherein the first anti-reflective stack comprises fewer total layers of a high, mid, and/or low refractive index material than the second anti-reflective stack, along with the structural limitations positively recited in claim 10. Claims 11-14, 16, and 17 are dependent on claim 10, and are therefore allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571) 272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872